662 So.2d 453 (1995)
Percy DAVIS
v.
Burl CAIN.
No. 95-KD-2455.
Supreme Court of Louisiana.
November 13, 1995.
PER CURIAM.
Writ granted in part and denied in part.
The district court erred in failing to appoint Denise LeBoeuf and the Loyola Death Penalty Resource Center as counsel for relator. *454 Monetary considerations are legitimate concerns for a district court in appointing counsel in a post-conviction situation where the petitioner is entitled to counsel under La.C.Cr.P. art. 930.7. However, other factors bear on the determination of which attorney to appoint. LeBoeuf and her staff have spent hundreds of hours obtaining a stay of execution and analyzing and investigating this case. LeBoeuf does not seek reimbursement for time and resources already devoted and has asserted she will not do so in the future. Any other attorney appointed will have to invest much time and considerable resources to equal her knowledge of the facts and legal issues.
In this instance, the district court abused his discretion in denying Davis' motion for appointment of LeBoeuf as counsel. The trial court's order is reversed and the motion is granted. In all other respects, the writ is denied.
MARCUS, KIMBALL and VICTORY, JJ., would deny the writ.